        ,,'·
;
    )          AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                                     FILED
                                                                                                                                        OCT 0 5 2018
                                                         UNITED STATES DISTRICT COURT
                                                                                                                                   CLERK. L.5 DISTf;;(:j cou::;-:-
                                                               SOUTHERN DISTRICT OF CALIFORNIA                                  SOUTHERN "~-~I T :JF C~L FCR\IA
                                                                                                                                BY                   \       OE;JL iY
                                                                                                                                         I   A   a
                               UNITED STATES OF AMERICA                                    AMENDED JUDGMENT IN A CK•                       CASE
                                                    v.                                     (For Offenses Committed On or After November I, 1987)
                               ANGELA LOPEZ-MURILLO (I)
                                                                                              Case Number:          18CR25 l 9-JLS

                                                                                           Ezekiel E. Cortez
                                                                                           Defendant's Attorney
               REGISTRATION NO.                     69373298
               !XI Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

               [:8J pleaded guilty to count(s)             1 of the Information

               D was found guilty on count(s)
                   after a olea of not guiltv.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                  Count
               Title & Section                         Nature of Offense                                                                         Number(s)
               21USC952, 960                           Importation ofMethamphetamine                                                                     I




                   The defendant is sentenced as provided in pages 2 through                         4            of this judgment.
               The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
               D The defendant has been found not guilty on count(s)
               D Count(s)                                                             is         dismissed on the motion of the United States.

               [:8J   Assessment : $100 imposed



               l:8J No fine               D Forfeiture pursuant to order filed                                       , included herein.
                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
               change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
               judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
               any material change in the defendant's economic circumstances.

                                                                                           September 21. 2018
                                                                                           Date oflmposition of Sentence




                                                                                                                                                 18CR2519-JLS
     AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case
;'
     DEFENDANT:                ANGELA LOPEZ-MURILLO(!)                                                  Judgment - Page 2 of 4
     CASE NUMBER:              l 8CR25 ! 9-JLS

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      Thirty-three (33) months




      D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      oo    The court makes the following recommendations to the Bureau of Prisons:
               1. Incarceration in the Southwest Region of the United States to accommodate family visits




      D     The defendant is remanded to the custody of the United States Marshal.

      D     The defendant shall surrender to the United States Marshal for this district:
            D
            D     as notified by the United States Marshal.

            The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      D
            Prisons:
            D     on or before
            D     as notified by the United States Marshal.
            D     as notified by the Probation or Pretrial Services Office.

                                                            RETURN

     I have executed this judgment as follows:

            Defendant delivered on
                                                                              to - - - - - - - - - - - - - - -
     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL

                                          By                    DEPUTY UNITED STATES MARSHAL




                                                                                                             18CR2519-JLS
 1
,;
           AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

           DEFENDANT:                      ANGELA LOPEZ-MURILLO (I)                                                                      Judgment - Page 3 of 4
           CASE NUMBER:                    l 8CR25 l 9-JLS


                                                                  SUPERVISED RELEASE
     Upon release from imprisonment, the defendant shall be on supervised release for a term of:
     Two (2) years



          The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
     custody of the Bureau of Prisons unless removed from the United States.
     The defendant shall not commit another federal, state or local crime.
     For offenses committed on or after September 13, 1994:
     The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
     substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
     thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
     term of supervision, unless otherwise ordered by court.
                 The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
     D
                 substance abuse. (Check, if applicable.)
     lZI         The defendant shall not possess a frrearm, ammunition, destructive device, or any other dangerous weapon.
                 The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
     lZI
                 Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
                 The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
     D           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
                 resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
     D           The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

                 If this judgment imposes a fme or a restitotion obligation, it shall be a condition of supervised release that the defendant pay any
            such fme or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
            Payments set forth in this judgment.
                The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
            with any special conditions imposed.
                                                  STANDARD CONDITIONS OF SUPERVISION
            I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
            2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
            3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
            4)     the defendant shall support his or her dependents and meet other family responsibilities;
            5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
                   reasons;
            6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
            7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
                   any paraphernalia related to any controlled substances, except as prescribed by a physician;
            8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
            9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa felony,
                   unless granted permission to do so by the probation officer;
            10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
                   obsenred in plain view of the probation officer;
            11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
            12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
                   the court; and
            13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
                   personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
                   with such notification requirement.


                                                                                                                                                l 8CR25 l 9-JLS
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:            ANGELA LOPEZ-MURILLO(!)                                             Judgment - Page 4 of 4
CASE NUMBER:          l 8CR25 l 9-JLS


                              SPECIAL CONDITIONS OF SUPERVISION


   1. If deported, excluded or allowed to voluntary return to country of origin, not reenter the United States
      illegally and report to the probation officer within 24 hours of any reentry into the United States;
      supervision waived upon deportation, exclusion, or voluntary departure.




                                                                                               l 8CR25 l 9-JLS
